DETAILED ACTION
Status of the Application
	Claims 2, 10-14, 16, 18-27 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment of claims 2, 14, 16, 18, 20-22, 24-25, addition of claims 26-27, and amendments to the specification as submitted in a communication filed on 9/29/2021, are acknowledged. 
In a telephone conversation with Ms Yoshimi Barron on 10/12/2021, an agreement was reached to cancel non-elected claims 10-13, amend claims 14, 16, 20-21, 24-25, and file a terminal disclaimer to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 22-24 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claim 2 (elected invention; Group II) and the method of claims 22-24 is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,619,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure 
Authorization for this Examiner’s amendment was given in a telephone interview with Ms Yoshimi Barron on 10/12/2021.
Please cancel claims 10-13.
Please replace claims 14, 16, 20-21, 24-25 as follows:

14.	A composition for starch conversion comprising the variant polypeptide of claim 2.

16. 	A detergent composition comprising the variant polypeptide of claim 2.

20.	The composition for starch conversion of claim 14, wherein the variant polypeptide comprises all of SEQ ID NO: 8 except for a substitution that introduces a tryptophan residue at the position corresponding to position 185 of SEQ ID NO: 8.

21.	The detergent composition of claim 16, wherein the variant polypeptide comprises all of SEQ ID NO: 8 except for a substitution that introduces a tryptophan residue at the position corresponding to position 185 of SEQ ID NO: 8.

24.	The process of claim 21, wherein the variant polypeptide comprises all of SEQ ID NO: 8 except for a substitution that introduces a tryptophan residue at the position corresponding to position 185 of SEQ ID NO: 8.

25. 	The variant polypeptide of claim 2, wherein the variant polypeptide comprises all of SEQ ID NO: 8 except for a substitution that introduces a tryptophan residue at the position corresponding to position 185 of SEQ ID NO: 8.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses variants of the polypeptide of SEQ ID NO: 8,  the Examiner has found no teaching or suggestion in the prior art directed to a variant of the polypeptide of SEQ ID NO: 8 having a substitution that introduces a tryptophan residue at a position corresponding to position 185 of the polypeptide of SEQ ID NO: 8.  Therefore, claims 2, 14, 16, 18-27,  directed to a variant of the polypeptide of SEQ ID NO: 8 having alpha-amylase activity, wherein said variant comprises a substitution at the position corresponding to position 185 of the polypeptide of SEQ ID NO: 8, wherein the residue at the position corresponding to position 185 of the polypeptide of SEQ ID NO: 8 is replaced with a tryptophan residue, wherein said variant has at least 95% sequence identity with the polypeptide of SEQ ID NO: 8, a detergent composition comprising said variant, a composition for starch conversion comprising said variant, and a process for producing a fermentation product comprising saccharifying a cellulosic material with said variant, are allowable over the prior art of record. 
With regard to the double patenting rejection of claims 2, 25 over claim 9 of US Patent No. 10,619,141, in view of the timely submission of a terminal disclaimer, this rejection is hereby withdrawn. 

Conclusion
Claims 2, 14, 16, 18-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 15, 2021